PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/928,584
Filing Date: 30 Oct 2015
Appellant(s): Williams et al.



__________________
Rodney Owen Williams et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 112 (a);
Claims 1, 3, 7-9, 10-13, and 17-19 are rejected under 35 U.S.C. 103 in view of Shekar et al. (WO2015/107552) and Ampolini et al. (U.S. Publication 2014/0270727); 
Claims 4 and 14 are rejected under 35 U.S.C. 103 in view of Shekar et al. (WO2015/107552) and Ampolini et al. (U.S. Publication 2014/0270727), and in further view of Ampolini et al. (U.S. Publication 2014/096782); and
Claims 10 and 20 are rejected under 35 U.S.C. 103 in view of Shekar et al. (WO2015/107552) and Ampolini et al. (U.S. Publication 2014/0270727), and in further view of Henry et al. (U.S. Publication 2015/0258289).
NEW GROUNDS OF REJECTION
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shekar et al. (WO2015/107552) and Ampolini et al. (U.S. Publication 2014/0270727), and in further view of Blake et al. (U.S. Publication 2003/0226837).
Regarding claims 5 and 15, the primary combination of Shekar and Ampolini, as applied in claims 1 and 12, respectively, teaches each claimed limitation except as detailed below.

Blake teaches that it is known in the art of electrically heated smoking articles (paragraph 0002, “…electrically heated smoking devices, and particularly to systems and methods for supplying electrical power to the electrically heated smoking devices from a lithium ion power source…”) (para. 0004, “Lithium ion batteries are rechargeable and do not exhibit memory effect which is common in other rechargeable batteries.”) (Figures 1-2 showing the electrically heated smoking article, with Figure 4 showing a circuit diagram for the control circuit and lithium ion power source used in the smoking article) to detect an increase in temperature of the battery, and prevent the battery from being overcharged in response thereto.  Specifically, Blake teaches, in paragraph 0005, the following:
Due to the unique chemical structure and chemical reaction of lithium ion batteries, the batteries can be dangerous if over discharged or overcharged. Over discharging and overcharging of lithium ion batteries can cause an abundance of heat to be generated by the chemical reaction occurring in the battery. This abundance of heat can cause the lithium ion battery to become hot, catch fire or, explode. For this reason, circuitry is built into the lithium ion battery to monitor the temperature, voltage, and current drain of the battery. This circuitry will cut off power supplied by the lithium ion battery if the current drawn from the battery rises above a threshold level or the lithium ion battery voltage falls below a threshold level. The circuitry will also cut off power supplied to the lithium ion battery during charging if the voltage of the battery rises above a threshold level. Circuitry may also be included in the charger or a device connected to the battery to monitor charging and discharging of the lithium ion battery. This circuitry is required for each cell of a lithium ion battery adding to the cost of lithium ion batteries.

Blake continues in that “Manufacturers of lithium ion batteries provide circuitry within the battery to prevent overdischarge and overcharging of the lithium ion battery” (para. 0051) and that “polyswitches PSW1-PSW3 cut off current flow when the current flowing through the polyswitch rises above a predetermined threshold level,” where “the 
Figure 4 clearly shows the polyswitches in electrical communication with application specific integrated circuit (ASIC) 406, where paragraph 0054 discloses that “When the ASIC 406 detects a discharge voltage below a predetermined threshold limit, e.g., 2.3 volts, the ASIC 406, via terminal DOP, cuts off power supplied to the gates of field effect transistors 401 and 402 of switch Q1 to stop current from flowing from the battery 400” and that “When the ASIC 406 detects that the voltage of the lithium ion battery cells is above a predetermined threshold level, e.g., 4.3 volts, the ASIC 406, via terminal COP, cuts off the supply of power to the gates of field effect transistors 403 and 404 of switch Q2 disconnecting flow of current into the battery pack 400.”
For the above reasons, Blake provides explicit teaching that it is known in the art to detect an increase in temperature of a rechargeable battery, and prevent the battery from being overcharged in response thereto.
The advantage of combining the teachings of Blake is that in doing so would provide circuitry that monitors the temperature, voltage, and current drain of the battery in order to prevent the battery from being overdischarged or overcharged, which could cause the battery to become hot, catch fire, or explode (as cited above to Blake).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shekar, as modified by Ampolini, with Blake, by adding to the functionality of the application integrated circuit of Shekar, with the teachings of Blake, in order provide circuitry that monitors the temperature, voltage, and .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shekar et al. (WO2015/107552) and Ampolini et al. (U.S. Publication 2014/0270727), and in further view of Xiang (U.S. Publication 2014/0360512).
Regarding claims 6 and 16, the primary combination of Shekar and Ampolini, as applied in claims 1 and 12, respectively, teaches each claimed limitation except as detailed below.
Shekar discloses in an embodiment (Fig. 3) that the battery can include a rechargeable battery (Page 11, first paragraph), but is silent on the ASIC being configured to control charging the battery at a constant current, the ASIC being configured to exponentially decrease the constant current as the battery approaches a full charge.
For context to the above claim limitation(s), the examiner cites to paragraph 0094 of the instant application (as published) which states the following:
The charging subsidiary block 608 may be configured to control charging a battery at a constant current based at least in part on a voltage input. The charging subsidiary block may be configured to exponentially decrease the constant current as the battery approaches a full charge. In one example implementation, the charging block may be or include a 100 mA to 500 mA constant -current constant-voltage (CC/CV) charger that receives an input from a voltage source (e.g., external charging component) via a pass MOSFET. The MOSFETs may prevent the backflow of current within the circuit. In another example implementation, the charging subsidiary block may be or include a 300 mA CC/CV charger that receives an input from a battery via a pass metal-oxide semiconductor field-effect transistor (MOSFET).
	
Xiang teaches that it is known in the art of electrical cigarettes (para. 0002 “…electrical cigarettes, and more particularly, relates to a charging method of electronic cigarettes and an electronic cigarette box.”) (para. 0003, disclosing using a rechargeable battery) (Figure 1 showing a block diagram of the electronic cigarette including microprocessor 101, rechargeable battery 100, recharging module 108, recharging management module 109, etc., which “can be used to charge an electronic cigarette”-para. 0053) (para. 0064, “charging module 108 is a charging interface, and is configured to connect with an external charging power supply and charge a rechargeable battery of the electronic cigarette box.”) to control charging the battery at a constant current and to exponentially decrease the constant current as the battery approaches a full charge.
Specifically, Xiang teaches, in paragraph 0065, the following:
The charging management module 109 is configured to manage the charging process of the rechargeable battery of the electronic cigarette box using the external charging power supply, and ensure the charging mode of the rechargeable battery to be a constant current/constant voltage mode. When the external charging power supply charges the rechargeable battery of the electronic cigarette box external charging power supply, with use of the charging management module 109, the rechargeable battery 100 is quickly charged by constant current to supply power at first. When the power of the battery is nearly full, the charging mode is switched to a constant voltage mode, the charging current will decrease until the battery is fully charged. The external charging power supply can be a computer charging through a USB charging interface, an adapter charging through an adapter charging interface, etc.

Here, Xiang teaches using the charging management module 109 (which corresponds to the charging subsidiary block 608 of the instant application) and which includes a constant current/constant voltage charger (CC/CV) in order to manage the charging process of a rechargeable battery.  Xiang, as detailed in paragraph 0065, explicitly discloses decreasing the current as the battery approaches a full charge.
For the above reasons, Xiang provides explicit teaching that it is known in the art to control charging the battery at a constant current and to decrease the constant current as the battery approaches a full charge.  Furthermore, Xiang is considered to 
The advantage of combining the teachings of Xiang is that in doing so would provide a means for controlling and managing the charging of the rechargeable battery (para. 0037 of Xiang), such that the rechargeable battery is quickly charged by constant current (para. 0065 of Xiang).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shekar, as modified by Ampolini, with Xiang, by adding to the functionality of the application integrated circuit of Shekar, with the teachings of Xiang, in order provide a means for controlling and managing the charging of the rechargeable battery (para. 0037 of Xiang), such that the rechargeable battery is quickly charged by constant current (para. 0065 of Xiang).




(2) Response to Argument
Rejection of Claims 1 and 12 under 35 U.S.C. § 112
The Appellant refutes the claim rejections in that (Appeal Brief, page 10 to 11)
Support for the claim element regarding controlling the power level of the heating element based on a signal input to the ASIC independent of the flow sensor can be found on at least pp. 28-29, which was previously pointed out in the Office Action Response of June 14, 2019.11 As described in the specification of the present Application, as originally filed, the controlled power heater block 704 of the ASIC “may . . . receive a voltage input and direct power to the heater ... in which different heater power levels may be signaled via various signal inputs”…the controlled power heater block 704 may receive inputs (e.g., HTR_0, HTR_1, HTR_2, HTR_3) specifying the level of heating to which the heater 222 should be heated via the battery 212 or other power source.

In describing the delivery of power to the heater 222, the specification recites that the controlled power heater block 704 “may . . . receive an interrupt signal from the microprocessor indicating a desired interruption of heating (INTER), and a plurality of other signals from the microprocessor, or other programmable logic blocks indicating a desired heating level (HTR)”.U Thus, the ASIC of the present Application is described as receiving an input signal indicating a heating power level from a microprocessor or other programmable logic blocks, each of which are independent of the flow sensor.

The Appellant continues in that (Appeal Brief, page 12):
The broadest reasonable interpretation of the claims would allow the phrase “independent of the flow sensor” to modify the term “input” within the clause “input to the ASIC”, which in turn describes the “signal”.16 Thus, “independent of the flow signal” describes the way in which the “signal” was “input to the ASIC”. 

Based on this understanding of the claim terms, the “signal” may be “input to the ASIC” via the microprocessor, for example, as described by pp. 28-29 of the specification, explained above. The “desired heating level (HTR)” as described in the specification would not be “input to the ASIC” via the external flow sensor 210, but rather by a device other than or independent of the flow sensor 210, such as the microprocessor.

The Appellant continues in that (Appeal Brief, pages 14-15):
Nothing in the disclosure of the present Application requires that a microprocessor outputs signals to the ASIC to control the power level of the heating element based on measured puff intensity data received, as suggested by the final Office Action of August 3, 2020. Rather, the specification discloses that a microprocessor may communicate a power level of the heating element to the ASIC, but does not limit what the power level may be based on. Specifically, the detailed description states that the ASIC “may exchange messages, commands, data, and the like (e.g., required power level of the heater…intensity at which the user is pu[ff]ing on the aerosol delivery device)” with the microprocessor through the control subsidiary block 602.



Finally, the disclosure does not require that any control over the power level of the heating element be based on puff intensity, in contrast to the conclusion drawn in the final Office Action of August 3, 2020. The original disclosure of the present Application states that power delivery “may vary over the course of each puff’ according to a power control mechanism, such as a safety timer. Accordingly, input to the ASIC from a timer may control the power level of the heating element, independent of the flow sensor 210.

The Examiner’s Response: While the examiner appreciates Appellant’s position, such position is not considered persuasive.
Independent claims 1 and 12 require using a flow sensor to detect air flow through the housing and causing activation of the heating element to vaporize components of the aerosol composition in response to such detection.  Further, both claims require controlling a power level of the heating element based on a signal input to the ASIC independent of the flow sensor.
Accordingly, the claimed invention requires the flow sensor for activation of the heating element.  This conclusion is also supported in the instant application, in which paragraph 0056 states that “when a user draws on the aerosol delivery device 200, airflow is detected by the flow sensor 210, and the heater 222 is activated to vaporize components of the aerosol precursor composition.”  

    PNG
    media_image2.png
    632
    754
    media_image2.png
    Greyscale

Figure 4, above, illustrates ASIC 400 including system blocks, where paragraph 0076 states “The system blocks may include at least one of a flow sensor interface block 500 configured to detect the flow of air through at least the portion of the housing...and an excitation block 700 configured to cause activation of the heater in response to an input from the flow sensor interface block that indicates the detection of the airflow through at least the portion of the housing....” 

    PNG
    media_image3.png
    545
    624
    media_image3.png
    Greyscale

Paragraph 0079, with respect to Figure 5 (above), states that the flow sensor system block may include “a sensor subsidiary block 502,” which, as stated in paragraph 0081, may be “configured to measure puff intensity and relay the measured data to the microprocessor or controlled power heater block 704.” With respect to controlled power heater block 704, paragraph 0099 states that 704 “cause activation of the heater in which different heater power levels may be signaled via various signal inputs,” while paragraph 0100 states that 704 may be “configured to measure and modulate the current during heating to ensure the desired power is always delivered to the heater thereby reducing the complexity of the microprocessor.”
referring to the interrupt signal INTER or the HTR inputs cited by applicant).
While the Examiner understands and appreciates that signals from various structures or devices provide an input to the ASIC where such structures or devices are separate from the flow sensor, the Examiner respectfully disagrees that the signal inputs from such devices are independent of the flow sensor.
As recited in the claims, and detailed in the specification, the flow sensor is required to cause activation of the heating element, such that if the flow sensor does not detect air flow the heating element is never activated and a power level of the heating element is not controlled.  
The Examiner will reference the interrupt signal INTER as an example of a signal input that is intended to be independent of the flow sensor (which Appellant refers to on page 11 of the Appeal Brief).
Paragraph 0081 states that the “sensor subsidiary block may then provide a signal output (PUF) to the microprocessor (e.g., microprocessor 302) thereby indicating the detection of a puff” and “may sense a puff event and interrupt the microprocessor.”  Paragraph 0101 states that the “controlled power heater subsidiary block 704 may provide an output to the heater” and “may additionally…receive an interrupt signal from the microprocessor indicating a desired interruption of heating (INTER), and a plurality of other signals from the microprocessor, or other programmable logic blocks indicating a desired heating level (HTR).”  Paragraph 0101 further states that the interrupt signal 
Since the claims require the heating element to be activated in response to the detection of air flow from the flow sensor, the interrupt signal (or any other input signal) would only be able to control the power level of the heating element once the heating element is already activated, which, again, requires the signal from the flow sensor.  Accordingly, the above signal inputs (INTER, HTR, etc.) are not entirely independent of the flow sensor since the flow sensor is required to cause activation of the heating element. 
The Examiner is of the position that if/when the flow sensor does not detect air flow, the heating element is not activated and, accordingly no input signal from any structure and/or device could be independent of the flow sensor since the flow sensor is required to activate the heating element in order for the power level of the heating element to be controlled (for instance by the INTER signal).  Here, the signal inputs from structures/devices other than the flow sensor require the flow sensor to activate the heating element in order for such structures/devices to control the power level of the heating element, thereby, making such inputs dependent on the flow sensor activating the heating element.
Rejection of Claims 3-10 and 13-20 under 35 U.S.C. § 112
The Examiner’s Response: As claims 3-10 and 13-20 inherit the deficiencies from claims 1 and 12, respectively, the Examiner’s position remains the same.
Rejection of Claims 1 and 12 under 35 U.S.C. § 103
Appeal Brief, page 20-21):
Specifically, the Office Action points to the sensor 125/225/325 of Shekar (described as measuring the air flow, temperature change, pressure change, or any other physical or electrical parameters) sending signals to a controller 112/212/312, which is configured to regulate the temperature of a heater 118 by monitoring its resistance and controlling the voltage of a power source 114/214.

The Examiner equivocates the detected resistance of the heater of Shekar to the “signal input to the ASIC” in the claims. Appellant has previously argued in the Appeal Brief of July 10, 2020 that the controller 112/212 detecting a resistance of the heater 118 is not equivalent to “a signal input to the ASIC” such that the ASIC may “control a power level of the heating element”. In the previous argument and further described below, Appellant submits that the Examiner’s cited portion of Shekar discloses nothing that “ties a detected resistance of the heater, or any signal, to the modulation of the power supplied to the heater” and that Shekar does not teach or suggest “how such power modulation may be controlled, and what input signals to the ASIC such power modulation is based on”. Moreover, Shekar “does not describe how the controller detects the resistance or how that detection results in a signal input to the ASIC.”

In response to Appellant’s previous remarks, the Examiner argues in the final Office Action of August 3, 2020 that the sensor 125/225 or group of sensors connected to the controller 112/212 detects the resistance of the heater, since the group of sensors “measures ‘the air flow, temperature change, pressure change or any other physical or electrical parameters’…[and] may send and receive signals to from the controller.” The sensor 125/225 measuring resistance of the heater 118 and sending a signal indicating the measured resistance to the controller 112/212 is not supported by the disclosure of Shekar.

The cited sections of Shekar discussing detecting the resistance of the heater 118, state that the controller 112/212 “may be configured to detect the resistance of heater and control and monitor, the voltage of the battery, the display device, the LED and the sensor.” Based on this description in Shekar, the controller 112/212 (and not the sensor 125/225) detects the resistance of the heater. Moreover, the same sentence of Shekar specifies that the controller 112/212 monitors and controls both the voltage of the battery 114/214 and the sensor 125/225, showing that the controller 112/212 is separate from the sensor 125/225 and controls the battery 114/214 and sensor 125/225 separately (and not based on each other). Further, as shown in FIG. 2 of Shekar below, the sensor 225 has no connection to the heater. Rather the controller 212 has a connection to the heater, through which the resistance of the heater can be measured.

The Examiner’s Response: Appellant’s position is not considered persuasive based on the preponderance of evidence.  

Here, one of ordinary skill in the art would logically conclude that “electrical parameters” includes voltage, current, and resistance.  Shekar provides explicit disclosure for the groups of sensors measuring the air flow and the aforementioned electrical parameters.  Shekar states that the controller “detects the resistance of the heater coil and discharge voltage and capacity of the battery and provides controlled energy such that the aerosol generated is tailored to the sensory needs of the user with no harmful or toxic compounds” (page 9). One of ordinary skill in the art would readily appreciate and consider it logical that the sensor(s) that measure the electrical parameters is what allows the application integrated circuit (ASIC) of Shekar to “detect” the resistance.  It is clear from the disclosure of Shekar that the ASIC alone does not detect the resistance.  Therefore, the ASIC and sensor(s) of Shekar, together, detect the resistance, which is then used to provide the controlled energy.

The flow sensor of Shekar and that of the instant application both function to detect flow and activate the heater. 
Those of ordinary skill would be aware that detecting the resistance of the heater and controlling the voltage of the battery, accordingly, would be partially independent of the flow sensor. That is, a sensor of the group of sensors that detects airflow and activates the heater accordingly is partially independent of a sensor of the group of sensors that detects the resistance of the heater and controls the voltage of the battery.
Appellant’s traversal that Shekar “specifies that the controller 112/212 monitors and controls both the voltage of the battery 114/214 and the sensor 125/225, showing that the controller 112/212 is separate from the sensor 125/225 and controls the battery 114/214 and sensor 125/225 separately (and not based on each other)” is not considered persuasive for the same reasons as outlined above.  That is, Shekar clearly discloses detecting resistance of the heater and detecting the voltage/capacity of the battery in order to provide controlled energy.
Appellant’s traversal that “the sensor 225 has no connection to the heater. Rather the controller 212 has a connection to the heater, through which the resistance of the heater can be measured” is not considered persuasive for the same reasons as outlined above.  It is clear from Shekar that, in order to detect the resistance of the heater, at least one of the sensors is connected to the heater.  Furthermore, Figure 2 of 
Shekar states that a sensor “senses the airflow whenever a puff is taken and provides an input signal to the controller” and that “on receipt of the input signal, the controller will activate the heating element” [page 9]. The examiner is of the position that one of ordinary skill in the art, upon reading Shekar, would logically conclude that at least one sensor (of the group of sensors) measures, or otherwise detects, the air flow and outputs a signal indicating such to the ASIC, which then outputs a signal causing activation of the heating element.  Furthermore, one of ordinary skill in the art would conclude that the sensor, or sensors, (of the group of sensors) that measure electrical parameters are operatively connected to the ASIC such that the resistance of the heater is detectable.  
The Appellant continues in that (Appeal Brief, pages 22-23):
As such, there is nothing in Shekar tying a detected resistance of the heater, or any signal, to the modulation of the power supplied to the heater. While Shekar indicates that the power to a heater may be modulated by a “controller”, the cited portion of Shekar does not provide a person of ordinary skill in the art with a teaching or suggestion of how such power modulation may be controlled, and what signals input to the ASIC such power modulation is based on. Accordingly, the Examiner has failed to cite adequate evidence supporting the obviousness finding for each and every claim limitation. Accordingly, the Examiner’s rejection is based on underlying factual error, and as such, is itself erroneous.

Thus, there is no ASIC configured to control “a power level of the heating element based on a signal input to the ASIC independent of the flow sensor”, as required by the independent claims. Instead, the controller of the e-cigarette of Shekar was configured to detect the resistance of the heater 118 and monitor and control the voltage of the power source 114/214 directly, without any signal input. It is unclear where the Examiner is citing to for these missing claim elements. Therefore, the burden of proof required for a prima facie case of obviousness is unmet. Accordingly, the rejection is improper and erroneous for at least this reason.

The Examiner’s Response:  Appellant’s position, for substantially the same reasons as enumerated above, is not considered persuasive based on the preponderance of evidence.
Shekar states that a sensor “senses the airflow whenever a puff is taken and provides an input signal to the controller” and that “on receipt of the input signal, the controller will activate the heating element” [page 9]. The examiner is of the position that one of ordinary skill in the art, upon reading Shekar, would logically conclude that at least one sensor (of the group of sensors) measures, or otherwise detects, the air flow and outputs a signal indicating such to the ASIC, which then outputs a signal causing activation of the heating element.  Shekar further states that the controller (ASIC) “detects the resistance of the heater coil and discharge voltage and capacity of the battery and provides controlled energy such that the aerosol generated is tailored” [page 9]. Here, the examiner is of the position that one of ordinary skill in the art would conclude that the sensor, or sensors, (of the group of sensors) that measure electrical parameters are operatively connected to the ASIC such that the resistance of the heater is detectable.
Since Shekar discloses using a group of sensors to measure airflow and electrical parameters, for example, where such sensors provide an input to the controller (ASIC), one of ordinary skill in the art would logically conclude that the sensor(s) that enables the controller to detect the resistance of the heater, and which provides the above controlled energy in response, is independent of the signal from the sensor detecting airflow.  That is, Shekar clearly discloses using a first sensor to measure airflow, which serves as an input signal to the ASIC in order for the ASIC to 
The Appellant continues in that (Appeal Brief, page 24):
Shekar does not suggest using more than one controller 112. Accordingly, there is no motivation within the cited reference itself for dividing the various operations of the controller 112 between multiple control components, such as an ASIC and microprocessor, as claimed.

The Examiner’s Response: Appellant’s position is not considered persuasive based on the preponderance of evidence.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Shekar is not relied upon to teach, suggest, or otherwise disclose using multiple control components, nor does Shekar need to suggest doing so.  That is, it is not necessary, nor required, for a prima facie case of obviousness for the primary reference, Shekar, to teach or suggest a reason for doing that which a secondary reference is relied upon.  
Ampolini provides explicit disclosure for using multiple control components and motivation for doing so.
With respect to secondary reference, Ampolini, the Appellant refutes the claim rejections in that (Appeal Brief, page 24):
Ampolini disclose a microprocessor operatively coupled and external to the ASIC, the cited sections of Ampolini merely mention different configurations for the processing circuitry 310. Ampolini is otherwise silent on any signals input or output between an ASIC and a microprocessor.

The Examiner’s Response: Appellant’s position is not considered persuasive based on the preponderance of evidence.
In this instance, Appellant’s position does not clearly and distinctly point out any supposed errors.
Ampolini, in paragraph 0031, teaches the following (emphasis added by examiner):
A "controller" or "control component" according to the present disclosure can encompass a variety of elements useful in the present smoking article. Moreover, a smoking article according to the disclosure can include one, two, or even more control components that can be combined into a unitary element or that can be present at separate locations within the smoking article, and individual control components can be utilized for carrying out different control aspects. For example, a smoking article can include a control component that is integral to or otherwise combined with a battery so as to control power discharge from the battery. The smoking article separately can include a control component that controls other aspects of the article. Alternatively, a single controller may be provided that carries out multiple control aspects or all control aspects of the article. Likewise, a sensor (e.g., a puff sensor) used in the article can include a control component that controls the actuation of power discharge from the power source in response to a stimulus. The smoking article separately can include a control component that controls other aspects of the article. Alternatively, a single controller may be provided in or otherwise associated with the sensor for carrying out multiple control aspects or all control aspects of the article. Thus, it can be seen that a variety of combinations of controllers may be combined in the present smoking article to provide the desired level of control of all aspects of the device.

Here, Ampolini teaches using multiple control components for controlling respective aspects of the smoking article.  Ampolini further provides motivation for doing so. That is, providing multiple control components controlling respective aspects of the smoking article would provide the “desired level of control of all aspects of the device.”  Here, it is clear that by incorporating the teachings of Ampolini would allow for wider variety and more customized level of control.
can be present at separate locations within the smoking article.  This reads on a first control component being within the housing of the smoking article, external to a second control component.
	Ampolini further teaches, in paragraph 0082, the following:
In some example embodiments, the processing circuitry 310 can include a processor 370 and, in some embodiments, such as that illustrated in FIG. 5, can further include a memory 314. The processing circuitry 310 can be in communication with or otherwise control a communication interface(s) 316 and/or selection control module 318, as further disclosed herein. The processor 370 can be embodied in a variety of forms, as will be appreciated by one of ordinary skill in the art. For example, the processor 370 can be embodied as various processing means such as a microprocessor, a coprocessor, a controller or various other computing or processing devices including integrated circuits such as, for example, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), some combination thereof, or the like. Although illustrated as a single processor, it will be appreciated that the processor 370 can comprise a plurality of processors. The plurality of processors can be in operative communication with each other and can be collectively configured to perform one or more functionalities of the apparatus 300 as described herein. In some example embodiments, the processor 370 can be configured to execute instructions that can be stored in the memory 314 or that can be otherwise accessible to the processor 370. As such, whether configured by hardware or by a combination of hardware and software, the processor 370 is capable of performing operations according to various embodiments while configured accordingly.

Here, Ampolini gives an example of structures that are intended to be included in the above mentioned “control components.”  Specifically, Ampolini teaches using a combination of a microprocessor and an ASIC, which are in communication with each other.
The examiner contends that Ampolini teaches each claimed limitation for which is was relied upon as detailed above and described in the Final Office Action (dated 08/03/2020; pages 13-15). As detailed in the Final Office Action, many more sections of Ampolini were cited to that what is stated by the Appellant.

The Appellant refutes the combination and/or motivation of Shekar and Ampolini in that (Appeal Brief, pages 24-25 and 26)
The Examiner concludes that it would have been obvious to modify the ASIC of Shekar with Ampolini’s teachings to provide separate control structures (e.g., an ASIC and a microprocessor). The Examiner reasons that by providing separate control structures for carrying out different control functions, “a wider variety and a more customized level of control” can be achieved, and points to ¶¶[0031] and [0083] of Ampolini to support this reasoning. However, the cited sections of Ampolini do not disclose that a wider variety or more customized level of control can be achieved by separating control components. Rather, the cited sections of Ampolini present combining or separating control components as equivalent possible options.

Additionally, the Examiner reasons that by providing separate control structures for carrying out different control functions, current/power consumption of the device may be reduced, thereby increasing energy efficiency, and points to If [0096] of Ampolini to support this reasoning. However, the cited section of Ampolini does not disclose that separating control structures into multiple components may reduce current/power consumption. Rather, the cited sections of Ampolini discuss how powering off the controller 360/processor 370 may minimize current/power consumption.

To the contrary, providing multiple processors or control structures to split up control over individual operations may increase power consumption since there are more components to power. Accordingly, using an ASIC may decrease power consumption as compared to a circuit using multiple standard components.

Appellant submits that the stated motivation in the final Office Action of August 3, 2020 has nothing to do with changing the ASIC of Shekar to include the above-described claim elements. This motivation is improper as being merely conclusory.

The Examiner’s Response: Appellant’s position is not considered persuasive for substantially the same reasons as enumerated above.
First, as previously stated, Ampolini teaches using multiple control components for controlling respective aspects of the smoking article.  Ampolini further provides motivation for doing so. That is, providing multiple control components controlling respective aspects of the smoking article would provide the “desired level of control of 
Second, it is not the Examiner’s position that providing separate control components reduces current/power consumption, as suggested by the applicant.
With respect to reducing current/power consumption, Ampolini states, in paragraph 0096, the following:
In regard to power/current consumption by the electronic smoking article, there may be four exemplary operating modes: OFF, ON, CHARGING and PUFFING. The OFF mode may be defined as instances where the controller 360/processor 370 is powered down, and is awaiting a signal from the puff sensor or other user interaction with the electronic smoking article indicating that the controller 360/processor 370 is required to be powered on. That is, in the OFF mode, there is no power supplied to the controller 360/processor 370. In the OFF mode, some current/power may be consumed by the pressure sensor device 270 and/or the required quiescent current of the power-on latch device 280. As such, in the OFF mode, the current/power consumption of the electronic smoking article may be at a minimum. In the ON mode, the controller 360/processor 370 is powered on and operational, and may be performing the following functions/operations: [0097] Red and white LEDs active for different "User Interface" indications [0098] Charging monitoring is in operation [0099] Communication operable via a data signal for factory notifications, or authentication of cartridge unit [0100] The power/control unit is powered on, but the heating component has not been enabled (by directing power thereto from the power source).

As detailed in the Final Office Action (pages 14-15), Ampolini teaches (as indicated in paragraph 0096 above) the control component(s) being powered down and awaiting a signal from the puff sensor (or other user interaction).  In the OFF mode, there is no power supplied to the control component(s) such that “current/power consumption” is at a minimum.  This citation is intended to read on the claim limitation of “the microprocessor being configured to receive a signal output from the ASIC indicating detection of the flow of air, and in response, the microprocessor being configured to awaken from an inactive state.”
One of ordinary skill in the art, upon reading Ampolini would logically conclude that by having the control component(s) being in a powered down state, awaiting a 
Lastly, Appellant’s position that the stated motivation to combine Shekar and Ampolini is “merely conclusory” is simply incorrect.
MPEP 2143.01 IV states that the following:
A statement that modifications of the prior art to meet the claimed invention would have been "‘well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).

The Examiner has made no such conclusory statement.  That is, at no point in the Final Office Action, was the statement that combining Shekar and Ampolini was within the capabilities of one of ordinary skill in the art ever given.
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144-II.

Rejection of Claims 3-10 and 13-20 under 35 U.S.C. § 103
Claim 3
With respect to dependent claim 3, the Appellant states (Appeal Brief, page 26-27):
The combination of Shekar and Ampolini fails to teach an ASIC “configured to direct power from the battery to the heating element to cause activation of the heating element”, as called for by Claim 3. As discussed above, Shekar and Ampolini fail to disclose an ASIC managing a battery configured to power the aerosol delivery device based on an input from a microprocessor. So, rather than an ASIC managing and directing power from the battery to the heating element based on an input from a microprocessor, as required by Claim 3, Shekar discusses a single controller operating multiple functions of an e-cigarette and teaches that the controller monitors resistance and controls voltage of a battery, with no mention of what the control is based on. Ampolini does not solve the deficiencies of Shekar since it does not include any motivation for modifying Shekar. Thus, the Examiner’s rejection of Claim 3 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 3.

The Examiner’s Response:  Appellant’s position is not considered persuasive for substantially the same reasons as indicated above.  That is, Appellant’s position is against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Furthermore, MPEP 2143.01-II states that “The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.”
Here, the Examiner’s position remains the same as detailed above.
Claim 4
With respect to dependent claim 4, the Appellant states (Appeal Brief, pages 27-28):
Shekar and Ampolini in view of Ampolini ‘782 (added for rejected Claim 4) fails to teach an ASIC “configured to drive an LED based at least in part on input from one or more pulse width modulators being driven by the microprocessor”, as called for by Claim 4. The final Office Action asserts that the motivation to combine these references would be “to provide a means of actuating an LED with modulated intensity to emulate or mimic the color of a glowing/burning tip of a conventional smoking article, such as a cigarette”. However, the combination of references does not allow one to arrive at the claimed invention and, furthermore, the proffered reasoning for the combination of references is lacking. Rather, the portions of Ampolini ‘782 asserted to teach the elements of Claim 4 merely disclose a pulse width modulated actuation signal, and do not describe the above noted claim elements. Therefore, the combination of references fails, and Ampolini ‘782 does not cure the deficiencies of Shekar and Ampolini with regard to the elements of Claim 4. Moreover, the reasoning provided by the Examiner (to simulate a glowing tip) does not explain the motivation for combining the references, where Shekar and Ampolini each disclose their own methods for simulating a glowing tip. Thus, the Examiner’s rejection of Claim 4 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 4.

The Examiner’s Response:  Appellant’s position is not considered persuasive for substantially the same reasons as indicated above.
As detailed in the Final Office Action (pages 23-24), Shekar discloses that the ASIC is configured to drive an LED (LED 211) [Page 6, first paragraph; “may be configured to…control and monitor…the LED…” and Page 9, first full paragraph; “The sensor signals the controller, which simulates the LED…”].  However, Shekar is silent on such driving being “based at least in part on input from one or more pulse width modulators being driven by the microprocessor,” as required in claim 4.
Ampolini ‘782 is merely relied upon to teach that it is known in the art to drive an LED base at least in part on input from one or more pulse width modulators being driven by the microprocessor.

    PNG
    media_image4.png
    430
    687
    media_image4.png
    Greyscale

Figure 7, above, shows microcontroller 520 (analogous to a microprocessor) including PWM 575 (i.e., Pulse Width Modulator), which communicates with one or more status indicators 580 (LEDs).  Ampolini ‘782 states, in paragraph 0089, that “…the one or more status indicators 580 may be configured to be responsive to actuation of the puff sensor 530 to emit light upon detection of a puff by the user. The characteristics of the puff used to actuate the puff sensor 530 may, in turn, be reflected in the light emitted by the one or more status indicators 580. For example, the intensity and/or duration of the puff may result in actuation of the one or more status indicators 580 for a corresponding intensity and/or duration. In other instances, in addition to or in the alternative to a corresponding intensity and/or duration, the blended or apparent color of the light emitted by the one or more status indicators 580 may also vary accordingly.”  Ampolini ‘782 continues in that “…by actuating the one or more status indicators 580, for example, with a Pulse Width Modulated (PWM) actuation signal (see, e.g., element 575 in FIG. 7), the one or more status indicators 580 can be actuated with modulated 
Here, Ampolini ‘782 provides explicit motivation for driving an LED based at least in part on input from one or more PWMs being driven by the microcontroller.
Whether or not Shekar and Ampolini disclose their own method for simulating a glowing tip is not relevant, as neither reference teaches or suggests using pulse width modulation to drive an LED.  One skilled in the art, with Ampolini ‘782 in hand, would readily appreciate that using pulse width modulation to drive an LED with modulated intensity to emulate or mimic the color of a glowing/burning tip has advantages over the aforementioned references, since neither reference discusses the benefits of modulating the intensity.
Claims 5 and 6
With respect to dependent claims 5 and 6, the Appellant’s position is considered moot based on the new grounds of rejection set forth above.
Claim 7
With respect to claim 7, the Appellant states (Appeal Brief, page 29):
The combination of Shekar and Ampolini fails to teach an ASIC “coupled to the flow sensor that is within the at least one housing and external to the ASIC”, as called for by Claim 7. As discussed above, the Examiner fails to provide adequate reasoning for Shekar and Ampolini to arrive at the claimed elements. Thus, the Examiner’s rejection of Claim 7 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 7.

The Examiner’s Response:  As Appellant’s position merely refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
Claims 8-9
With respect to claims 8-9, the Appellant states (Appeal Brief, page 29):
Further, the combination of Shekar and Ampolini also fails to teach or suggest an ASIC “configured to direct a regulated voltage to the microprocessor in response to the detection of the flow of air through at least the portion of the housing”, as called for by Claim 8. As in Claim 7, since the Examiner’s explanation and the cited references are missing any adequate reasoning to combine Shekar and Ampolini, the cited references fail to teach the above noted claim elements. Thus, the Examiner’s rejection of Claim 8 is erroneous.

Additionally, the combination of Shekar and Ampolini also fails to teach or suggest an ASIC “configured to cause activation of the heating element includes being configured to drive a switch to regulate power to the heating element”, as called for by Claim 9. Since the Examiner’s explanation and the cited references are missing any adequate reasoning to combine Shekar and Ampolini, the cited references fail to teach the above noted claim elements. Thus, the Examiner’s rejection of Claim 9 is erroneous.

The Examiner’s Response:  As Appellant’s position merely refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
Claim 10

With respect to claim 10, the Appellant states (Appeal Brief, page 30):

The combination of Shekar and Ampolini in view of Henry (added for rejecting Claim 10) also fails to teach or suggest an ASIC “configured to detect a low battery charge or a low aerosol precursor composition quantity, and drive a vibrator motor in response thereto”, as called for by Claim 10. As explained above, the motivation to modify Shekar and Ampolini with Henry asserted in the final Office Action is lacking. Further, here, the Examiner failed to even explain how the cited portion of Henry teaches the elements of Claim 10. Rather, Henry itself is silent on an ASIC managing a battery based on an input from a microprocessor. Thus, the combination of references does not allow one to arrive at the claimed invention. 

The Examiner’s Response:  As Appellant’s position substantially refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
However, Appellant’s position that “the Examiner failed to even explain how the cited portion of Henry teaches the elements of Claim 10” is not considered persuasive.
Claim 10 recites, “the ASIC being configured to detect a low battery charge or a low aerosol precursor composition quantity, and drive a vibrator motor in response thereto,” which is what Henry is relied upon to teach.
Henry is not relied upon to teach or suggest “an ASIC managing a battery based on input from a microprocessor,” as stated by the Appellant.
Henry states, in paragraph 0056, the following (emphasis added):
In some example embodiments, the apparatus 300 may further include the user interface 316. The user interface 316 may be in communication with the processing circuitry 310 to receive an indication of a user input and/or to provide an audible, visual, mechanical, or other output to a user. For example, the user interface 316 may include one or more buttons, keys, and/or other input mechanisms to enable a user to control operation of an aerosol delivery device. For example, the user interface 316 may provide an input mechanism(s) to enable a user to power an aerosol delivery device on/off, to activate a heating element to generate a vapor or aerosol for inhalation, and/or to otherwise actuate and/or control functionality of an aerosol delivery device. As a further example, the user interface 316 may provide one or more indicator lights, such as one or more LEDs (e.g., LED 212), a display, a speaker, and/or other output mechanism that may be used to indicate an operating status of an aerosol delivery device, a charge level of a battery, an amount of aerosol precursor composition remaining in a cartridge that may be engaged with the control body, and/or to provide other status information that may be related to operation of an aerosol delivery device to a user. In some example embodiments, the user interface 316 may include a vibrator and/or other haptic feedback device (e.g., haptic feedback component 101), which may impart a vibration and/or other motion on the aerosol delivery device, such as to provide feedback in response to a user input, provide a status notification (e.g., a status related to a remaining battery charge level, a status related to a level of aerosol precursor composition in a cartridge, and/or other status notification that may be provided), and/or to provide other feedback or notification to a user.

Henry, therefore, provides explicit teaching for driving a vibrator in response to a battery charge level, a level of aerosol precursor composition in a cartridge, etc.
One of ordinary skill in the art, upon reviewing Henry, would not require further explanation as Henry provides explicit teaching of driving a vibrator in response to battery charge level or level of aerosol precursor composition.  
Claim 13
With respect to claim 13, the Appellant states (Appeal Brief, page 30):
The combination of Shekar and Ampolini fails to teach an ASIC directing power “from the battery to the heating element to cause activation of the heating element”, as called for by Claim 13. As discussed above, Shekar and Ampolini fail to disclose an ASIC managing a battery configured to power the aerosol delivery device based on an input from a microprocessor. So, rather than an ASIC managing and directing power from the battery to the heating element based on an input from a microprocessor, as required by Claim 13, Shekar discusses a single controller operating multiple functions of an e-cigarette and teaches that the controller monitors resistance and controls voltage of a battery, with no mention of what the control is based on. Ampolini does not solve the deficiencies of Shekar since it does not include any motivation for modifying Shekar. Thus, the Examiner’s rejection of Claim 13 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 13.

The Examiner’s Response:  Appellant’s position is not considered persuasive for substantially the same reasons as indicated above.  That is, Appellant’s position is against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Furthermore, MPEP 2143.01-II states that “The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.”
Here, the Examiner’s position remains the same as detailed above.
Claim 14
Appeal Brief, pages 27-28):
The combination of Shekar and Ampolini in view of Ampolini ‘782 (added for rejected Claim 14) fails to teach an ASIC “configured to drive an LED based at least in part on input from one or more pulse width modulators being driven by the microprocessor”, as called for by Claim 14. The final Office Action asserts that the motivation to combine these references would be “to provide a means of actuating an LED with modulated intensity to emulate or mimic the color of a glowing/burning tip of a conventional smoking article, such as a cigarette”. However, the combination of references does not allow one to arrive at the claimed invention and, furthermore, the proffered reasoning for the combination of references is lacking. Rather, the portions of Ampolini ‘782 asserted to teach the elements of Claim 14 merely disclose a pulse width modulated actuation signal, and do not describe the above noted claim elements. Therefore, the combination of references fails, and Ampolini ‘782 does not cure the deficiencies of Shekar and Ampolini with regard to the elements of Claim 14. Moreover, the reasoning provided by the Examiner (to simulate a glowing tip) does not explain the motivation for combining the references, where Shekar and Ampolini each disclose their own methods for simulating a glowing tip. Thus, the Examiner’s rejection of Claim 14 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 14.

The Examiner’s Response:  Appellant’s position is not considered persuasive for substantially the same reasons as indicated above.
As detailed in the Final Office Action (page 25), Shekar discloses that the ASIC is configured to drive an LED (LED 211) [Page 6, first paragraph; “may be configured to…control and monitor…the LED…” and Page 9, first full paragraph; “The sensor signals the controller, which simulates the LED…”].  However, Shekar is silent on such driving being “based at least in part on input from one or more pulse width modulators being driven by the microprocessor,” as required in claim 14.
Ampolini ‘782 is merely relied upon to teach that it is known in the art to drive an LED base at least in part on input from one or more pulse width modulators being driven by the microprocessor.

    PNG
    media_image4.png
    430
    687
    media_image4.png
    Greyscale

Figure 7, above, shows microcontroller 520 (analogous to a microprocessor) including PWM 575 (i.e., Pulse Width Modulator), which communicates with one or more status indicators 580 (LEDs).  Ampolini ‘782 states, in paragraph 0089, that “…the one or more status indicators 580 may be configured to be responsive to actuation of the puff sensor 530 to emit light upon detection of a puff by the user. The characteristics of the puff used to actuate the puff sensor 530 may, in turn, be reflected in the light emitted by the one or more status indicators 580. For example, the intensity and/or duration of the puff may result in actuation of the one or more status indicators 580 for a corresponding intensity and/or duration. In other instances, in addition to or in the alternative to a corresponding intensity and/or duration, the blended or apparent color of the light emitted by the one or more status indicators 580 may also vary accordingly.”  Ampolini ‘782 continues in that “…by actuating the one or more status indicators 580, for example, with a Pulse Width Modulated (PWM) actuation signal (see, e.g., element 575 in FIG. 7), the one or more status indicators 580 can be actuated with modulated 
Here, Ampolini ‘782 provides explicit motivation for driving an LED based at least in part on input from one or more PWMs being driven by the microcontroller.
Whether or not Shekar and Ampolini disclose their own method for simulating a glowing tip is not relevant, as neither reference teaches or suggests using pulse width modulation to drive an LED.  One skilled in the art, with Ampolini ‘782 in hand, would readily appreciate that using pulse width modulation to drive an LED with modulated intensity to emulate or mimic the color of a glowing/burning tip has advantages over the aforementioned references, since neither reference discusses the benefits of modulating the intensity.
Claims 15 and 16
With respect to dependent claims 15 and 16, the Appellant’s position is considered moot based on the new grounds of rejection set forth above.
Claim 17
With respect to claim 17, the Appellant states (Appeal Brief, page 32):
The combination of Shekar and Ampolini fails to teach an ASIC “coupled to the flow sensor that is within the at least one housing and external to the ASIC”, as called for by Claim 7. As discussed above, the Examiner fails to provide adequate reasoning for Shekar and Ampolini to arrive at the claimed elements. Thus, the Examiner’s rejection of Claim 17 is erroneous. For at least these reasons, Appellant requests that the Board reverse the rejection of Claim 17.

The Examiner’s Response:  As Appellant’s position merely refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
Claims 18-19
With respect to claims 18-19, the Appellant states (Appeal Brief, page 33):
Further, the combination of Shekar and Ampolini also fails to teach or suggest an ASIC “configured to direct a regulated voltage to the microprocessor in response to the detection of the flow of air through at least the portion of the housing”, as called for by Claim 18. As in Claim 17, since the Examiner’s explanation and the cited references are missing any adequate reasoning to combine Shekar and Ampolini, the cited references fail to teach the above noted claim elements. Thus, the Examiner’s rejection of Claim 18 is erroneous.

Additionally, the combination of Shekar and Ampolini also fails to teach or suggest an ASIC “configured to cause activation of the heating element includes being configured to drive a switch to regulate power to the heating element”, as called for by Claim 19. Since the Examiner’s explanation and the cited references are missing any adequate reasoning to combine Shekar and Ampolini, the cited references fail to teach the above noted claim elements. Thus, the Examiner’s rejection of Claim 19 is erroneous.

The Examiner’s Response:  As Appellant’s position merely refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
Claim 20

With respect to claim 20, the Appellant states (Appeal Brief, pages 33-34):

The combination of Shekar and Ampolini in view of Henry (added for rejecting Claim 20) also fails to teach or suggest an ASIC “configured to detect a low battery charge or a low aerosol precursor composition quantity, and drive a vibrator motor in response thereto”, as called for by Claim 20. As explained above, the motivation to modify Shekar and Ampolini with Henry asserted in the final Office Action is lacking. Further, here, the Examiner failed to even explain how the cited portion of Henry teaches the elements of Claim 20. Rather, Henry itself is silent on an ASIC managing a battery based on an input from a microprocessor. Thus, the combination of references does not allow one to arrive at the claimed invention. 

The Examiner’s Response:  As Appellant’s position substantially refers back to the arguments discussed and addressed above, the Examiner’s response remains the same.
However, Appellant’s position that “the Examiner failed to even explain how the cited portion of Henry teaches the elements of Claim 10” is not considered persuasive.
Claim 20 recites, “the ASIC detects a low battery charge or a low aerosol precursor composition quantity, and drive a vibrator motor in response thereto,” which is what Henry is relied upon to teach.
Henry is not relied upon to teach or suggest “an ASIC managing a battery based on input from a microprocessor,” as stated by the Appellant.
Henry states, in paragraph 0056, the following (emphasis added):
In some example embodiments, the apparatus 300 may further include the user interface 316. The user interface 316 may be in communication with the processing circuitry 310 to receive an indication of a user input and/or to provide an audible, visual, mechanical, or other output to a user. For example, the user interface 316 may include one or more buttons, keys, and/or other input mechanisms to enable a user to control operation of an aerosol delivery device. For example, the user interface 316 may provide an input mechanism(s) to enable a user to power an aerosol delivery device on/off, to activate a heating element to generate a vapor or aerosol for inhalation, and/or to otherwise actuate and/or control functionality of an aerosol delivery device. As a further example, the user interface 316 may provide one or more indicator lights, such as one or more LEDs (e.g., LED 212), a display, a speaker, and/or other output mechanism that may be used to indicate an operating status of an aerosol delivery device, a charge level of a battery, an amount of aerosol precursor composition remaining in a cartridge that may be engaged with the control body, and/or to provide other status information that may be related to operation of an aerosol delivery device to a user. In some example embodiments, the user interface 316 may include a vibrator and/or other haptic feedback device (e.g., haptic feedback component 101), which may impart a vibration and/or other motion on the aerosol delivery device, such as to provide feedback in response to a user input, provide a status notification (e.g., a status related to a remaining battery charge level, a status related to a level of aerosol precursor composition in a cartridge, and/or other status notification that may be provided), and/or to provide other feedback or notification to a user.

Henry, therefore, provides explicit teaching for driving a vibrator in response to a battery charge level, a level of aerosol precursor composition in a cartridge, etc.
One of ordinary skill in the art, upon reviewing Henry, would not require further explanation as Henry provides explicit teaching of driving a vibrator in response to battery charge level or level of aerosol precursor composition.  

For the above reasons, it is believed that the rejections should be sustained. 
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/KIESHA R BRYANT/           Director, Art Unit 3700                                                                                                                                                                                             Conferees:
/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761    

/ANDREW M GILBERT/           Quality Assurance Specialist, TC 3700                                                                                                                                                                                             
                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.